DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Amended: 1, 2 and 13-14.
Pending: 1-16.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-16 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13 and 15-16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BRIERTON (US 5795317 A) in view of WILT (US 20130037485 A1) and further in view of WANG (US 20140267003 A1).

Re: Independent Claim 1 (Currently amended), BRIERTON discloses an apparatus (BRIERTON Fig. 1) for performing a plurality of operation steps of a dialysis process (BRIERTON col. 1, ll. 6-10), said apparatus comprising:  
5a process controller for controlling the apparatus to perform the operation steps of the dialysis process (BRIERTON col. 15 ll. 58-67: operation of the blood component separation device is controlled by a processor in order to assist the operator of the apheresis system, the blood component separation device includes a graphical interface), monitor process progress of the dialysis process and monitor sensor inputs from sensors of the apparatus (BRIERTON Fig. 27 and col. 54, ll. 12-30: providing graphical guidance on the progress of the apheresis procedure, in particular for the step loading and mounting a cassette assembly that is sensed by the sensor assembly); and 
(BRIERTON Fig. 1: 664 and col. 51,line 6 “…graphical interface 660 includes a computer display 664…), an input 10device and a UI controller, wherein the UI controller is configured to (i) enable presentation of graphical data on the display, (ii) enable user operator interaction with the graphical data (BRIERTON col. 50, line 65-col. 51 line 25: the apheresis system includes a graphical user interface, a computer display, input devices such as touch screen, utilized either to convey guidance information or to determine control parameters by the user, therefore it is controlled to convey the appropriate information, thus, a user interface controller is implied) and (iii) exchange information with the process controller, wherein the exchanged information is based on 15the user operator interaction via the user interface and the process progress of the dialysis process and sensor inputs from the sensors monitored by the process controller (BRIERTON Fig. 27 and col. 54, ll. 12-30: providing graphical guidance on the progress of the apheresis procedure, in particular for the step loading and mounting a cassette assembly that is sensed by the sensor assembly, therefore, the exchanged information conveys the user interaction and the monitoring of process progress via sensors), and 
wherein the UI controller is further configured to represent each of the operation steps by one or more operation step 20item, each operation step item being a graphical item suitable to be presented on said display, and wherein an amount of operation guidance information of the one or more operation step item is selectable by the operator during the dialysis process to be in one guidance state among a set of guidance states 25comprising at least a first and a second guidance state, wherein the second guidance state provides a larger amount of guidance than the first guidance state through the dialysis process, (BRIERTON Figs. 27-28 and col. 53 line 55-col. 55 line 27: displaying graphical elements and order indicators together with figures and a short textual instruction, i.e. "HANG", which is considered the first state, however, if the operator requires additional guidance with regard to any of the steps, the operator may touch the help button to display a menu of screens, i.e. related to the loading of the blood processing vessel, note that in the case of the help screen the upper portion of the work area of the loading procedure screen is retained, i.e., the one word textual descriptions of the four basic steps and the associated numerical ordering identifier, moreover, the help screen provides the operator with more detail, in the nature of additional pictorials, regarding the particular step(s) or sub-step, which is considered the second state),
and wherein the toggling is enabled by means of a dedicated guidance button.
BRIERTON is silent regarding:
wherein the second guidance state provides detailed guidance through the dialysis process, and wherein the operator is enabled to toggle 30between the guidance states during the dialysis process;
wherein the toggling is enabled by means of a dedicated guidance button.
WILT discloses:
wherein the second guidance state provides detailed guidance through the dialysis process, and wherein the operator is enabled to toggle 30between the guidance states during the dialysis process (WILT Figs. 60-79B and ¶ [0390]-[1186] disclose multiple sub-steps with guidance, making it obvious for example to have a sub-menu based interface to guide the user at every step and sub-steps).
BRIERTON and WILT disclose memory blood treatment systems and methods. WILT discloses additional details of the implementation including user access controls, extensive menus with detailed guidance, i.e. increasing amounts of guidance. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the user access controls and WILT to the blood treatment system taught by BRIERTON for the purpose of providing specific access level based on user type to provide ease and efficiency improvement of the dialysis process thru a detailed user interface (WILT at least ¶¶ [0003], [0051]-[0053], [0055] and [0800]).
BRIERTON and WILT are silent regarding:
while the operation guidance information is in the first guidance state, the second guidance state replaces the first guidance state entirely;
wherein the toggling is enabled by means of a dedicated guidance button.
HELMORE discloses:
while the operation guidance information is in the first guidance state, the second guidance state replaces the first guidance state entirely (HELMORE Figs. 58-64 and ¶¶ [0054]-[0059] disclose the next screen replacing the previous screen entirely).
BRIERTON, WILT and HELMORE disclose memory blood treatment and other medical treatment systems and methods. HELMORE in particular discloses common ways of presenting guidance information on chronological or serial screens that fill the screen entirely with next/previous state information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the user access controls and menu based detailed guidance of HELMORE as an alternative way to display guidance information and replace/supplement the displayed guidance taught by BRIERTON and WILT for the purpose of providing specific guidance that focuses on current actions only and fill the entire display with current state (e.g. HELMORE Figs. 58-64 and ¶¶ [0054]-[0059]).
BRIERTON, WILT and HELMORE are silent regarding:
wherein the toggling is enabled by means of a dedicated guidance button.
GARIBALDI discloses:
wherein the toggling is enabled by means of a dedicated guidance button (WANG Fig. 5 and ¶ [0042] discloses dedicated “The control portion 410 may include one or more buttons or keys that may be pressed by a user to wirelessly select and/or otherwise cause activation... each key may be assigned be assigned to a particular screen, such that dedicated screens are associated with dedicated keys.”).
BRIERTON, WILT, HELMORE and WANG disclose memory blood treatment and other medical treatment systems and methods. WANG in particular discloses use of dedicated buttons that controls the operation of the medical device. Additionally these buttons are assignable to a particular screen. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the use of assignable buttons as taught by WANG to display guidance information and replace/supplement for the dedicated operation indicated by the button in the medical device of BRIERTON and WILT for the purpose of providing specific guidance for the specific operation indicated by the assigned button on subsequent screens (e.g. WANG Fig. 5 and ¶ [0042]).

Re: Claim 3 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the set of states comprises a second state inclined towards patient related information, and/or a second state inclined towards machine related information (BRIERTON Figs. 32-33, 780 and col. 56, ll. 30-48).

Re: Claim 4 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the UI controller is configured to determine available operation steps and/or to assign states of operation steps and operation step items based on the treatment to be performed, 10and to adapt displaying of the operation step items accordingly (BRIERTON Figs. 27-45 and col. 50 line 65-col. 61 line 44 disclose step-by-step guidance on the display screen including steps to be performed next).

Re: Claim 5 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein one or more operation step items of said operation step items are 15recommended by the UI controller to be performed next, and are presented with an indicator representing the recommendation, when in a state other than the first state (BRIERTON Figs. 27-45 and col. 50 line 65-col. 61 line 44 disclose step-by-step guidance on the display screen including steps to be performed next).

Re: Claim 6 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the UI 20controller is arranged to disable selection of the first state based on a determined skill level of the operator to be lower than a threshold (WILT ¶ [0800] “…user may have access to different information depending on the type of user…”).

Re: Claim 7 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein at 25least one of the operation step items comprises operation substep items that represent substeps of the at least one operation step by at least one of operation guidance, parameter (BRIERTON Figs. 27-28 and col. 53 line 55-col. 55 line 27: displaying graphical elements and order indicators together with figures and a short textual instruction, i.e. "HANG", which is considered the first state, however, if the operator requires additional guidance with regard to any of the steps or substeps, the operator may touch the help button to display a menu of screens, i.e. related to the loading of the blood processing vessel, note that in the case of the help screen the upper portion of the work area of the loading procedure screen is retained, i.e., the one word textual descriptions of the four basic steps and the associated numerical ordering identifier, moreover, the help screen provides the operator with more detail, in the nature of additional pictorials, regarding the particular step(s) or sub-step, which is considered the second state).

Re: Claim 8 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the UI controller is arranged to disable the displaying of a subset of the operation substep items upon displaying of the corresponding operation step item associated with the subset 5of operation substep items based on an input from the operator when in another state than the first state (BRIERTON col. 52, ll. 38-47 and col. 56 ll. 19-22; WILT ¶ [1189] “…system may provide the ability for the Healthcare Professional to disable the temporary disconnect feature..” and [1201] “…may allow the user to recover from missteps and mistakes, for example through use of back navigation in the user interface or an undo function”; it is obvious other features can be overridden by the user).

Re: Claim 9 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 7 on which this claim depends. They further disclose:
(WILT Figs. 60-79B and ¶ [0390]-[1186] disclose multiple sub-steps with guidance, making it obvious for example to have a sub-menu based interface to guide the user at every step and sub-steps), and at least one of the operation substep items comprises operation substep items on a further level of detail that represent operation substeps on a further level of detail of the at least one substep by 15at least one of operation guidance, parameter setting and status information, and wherein the UI controller is arranged to enable displaying of the operation substep items on a further level of detail upon displaying of the corresponding operation substep item when in the third 20state (BRIERTON Figs. 27-45 and col. 50 line 65-col. 61 line 44 disclose step-by-step guidance on the display screen including steps to be performed next construed to be another state or a third state).

Re: Claim 10 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the UI controller is arranged to enable the displaying of the operation substep items on a further level of detail upon 25displaying of the corresponding operation substep item based on an input from the operator, wherein such enabling overrides any corresponding disabling of the displaying of the operation substep items on a further level of detail by the UI controller when in another state than the third 30state (BRIERTON Figs. 33-35 which are sub-steps of Fig. 32 have more details and more steps; WILT ¶ [1189] “…system may provide the ability for the Healthcare Professional to disable the temporary disconnect feature..” and [1201] “…may allow the user to recover from missteps and mistakes, for example through use of back navigation in the user interface or an undo function”; it is obvious other features can be overridden by the user).

Re: Claim 11 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the UI controller is arranged to disable the displaying of a subset of the operation substep items on a further level of detail upon displaying of the corresponding operation substep item 5associated with the subset of the operation substep items on a further level of detail based on an input from the operator when in the third state (BRIERTON Figs. 33-35 which are sub-steps of Fig. 32 have more details and more steps; WILT ¶ [1189] “…system may provide the ability for the Healthcare Professional to disable the temporary disconnect feature..” and [1201] “…may allow the user to recover from missteps and mistakes, for example through use of back navigation in the user interface or an undo function”; it is obvious other features can be overridden by the user).

Re: Claim 12 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein a 10larger amount of guidance includes more operation step items for an operation step than a lesser amount of guidance (BRIERTON Fig. 36 has less guidance and fewer steps, Fig. 37 has more guidance and more steps; Fig. 32 has less guidance and fewer steps, Figs. 33-35 have more guidance and more steps).

Re: Independent Claim 13 (Currently amended), BRIERTON discloses a method of an apparatus for a dialysis process comprising a plurality of operation steps (BRIERTON col. 50 line 65-col. 51 line 25: an apheresis system with a graphical user interface to display at least certain steps of the apheresis procedure), the method 15comprising: 
representing each of the operation steps as an operation step item being a graphical item suitable to be presented on a display of a user interface ("UI") (BRIERTON Fig. 26, col. 51, line 26-col. 52 line 67: displaying steps such as "LOAD", "INFO" as graphical items; further, see col. 53 line 55, col. 54 line 60, Fig. 27: displaying several operation steps, i.e. "FIANG" as graphical items); 
enabling (i) one or more of said operation step items 20of operation steps to be displayed through the UI, and (ii) selection among the operation step items through an input device of the UI (BRIERTON Fig. 26, col. 53 ll. 36-54: operator may touch the graphical items to perform the steps of the apheresis procedure); 
receiving an a first input from an operator (BRIERTON Fig. 26, col. 53 ll. 36-54: operator may touch the graphical items to perform the steps of the apheresis procedure, where the graphical user interface comprises a touch screen); and 
selecting, during the dialysis process, an amount of 25operation guidance information for at least one of the operation step items based on the first input to be in one guidance state among a set of guidance states comprising at least a first and a second guidance state, wherein the second guidance state provides a larger amount of guidance than the first guidance state through the dialysis 30process (BRIERTON Figs. 26-28 and col. 51 line 26-col. 55 line 27: short textual information provided to the operator, which is considered the first state, however, if the operator requires additional guidance with regard to any of the steps, the operator may touch the help button to display a menu of screens, i.e. related to the loading of the blood processing vessel, note that in the case of the help screen the upper portion of the work area of the loading procedure screen is retained, i.e., the one word textual descriptions of the four basic steps and the associated numerical ordering identifier, moreover, the help screen provides the operator with more detail, in the nature of additional pictorials, regarding the particular step(s) or sub-step, which is considered the second state),   and wherein the toggling is enabled by means of a dedicated guidance button.
BRIERTON is silent regarding:
wherein the second guidance state provides detailed guidance through the dialysis process, wherein the operator is enabled to toggle between the guidance states during the dialysis process;
and wherein the toggling is enabled by means of a dedicated guidance button.
WILT discloses:
wherein the second guidance state provides detailed guidance through the dialysis process, wherein the operator is enabled to toggle between the guidance states during the dialysis process (WILT Figs. 60-79B and ¶ [0390]-[1186] disclose multiple sub-steps with guidance, making it obvious for example to have a sub-menu based interface to guide the user at every step and sub-steps).
BRIERTON and WILT disclose memory blood treatment systems and methods. WILT discloses additional details of the implementation including user access controls, extensive menus with detailed guidance, i.e. increasing amounts of guidance. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the user access controls and menu based detailed guidance of WILT to the blood treatment system taught by BRIERTON for the purpose of providing specific access level based on user type to provide ease and efficiency improvement of the dialysis process thru a detailed user interface (WILT at least ¶¶ [0003], [0051]-[0053], [0055] and [0800]).
while the operation guidance information is in the first guidance state, the second guidance state replaces the first guidance state entirely.
BRIERTON and WILT are silent regarding:
wherein upon the second guidance state being selected by the operator while the operation guidance information is in the first guidance state, the second guidance state replaces the first guidance state entirely;
and wherein the toggling is enabled by means of a dedicated guidance button.
HELMORE discloses:
wherein upon the second guidance state being selected by the operator while the operation guidance information is in the first guidance state, the second guidance state replaces the first guidance state entirely (HELMORE Figs. 58-64 and ¶¶ [0054]-[0059] disclose the next screen replacing the previous screen entirely).
BRIERTON, WILT and HELMORE disclose memory blood treatment and other medical treatment systems and methods. HELMORE in particular discloses common ways of presenting guidance information on chronological or serial screens that fill the screen entirely with next/previous state information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the user access controls and menu based detailed guidance of HELMORE as an alternative way to display guidance information and replace/supplement the displayed guidance taught by BRIERTON and WILT for the purpose of providing specific guidance that focuses on current actions only and fill the entire display with current state (e.g. HELMORE Figs. 58-64 and ¶¶ [0054]-[0059]).
BRIERTON, WILT and HELMORE are silent regarding: and wherein the toggling is enabled by means of a dedicated guidance button.
wherein the toggling is enabled by means of a dedicated guidance button (WANG Fig. 5 and ¶ [0042] discloses dedicated “The control portion 410 may include one or more buttons or keys that may be pressed by a user to wirelessly select and/or otherwise cause activation... each key may be assigned be assigned to a particular screen, such that dedicated screens are associated with dedicated keys.”).
BRIERTON, WILT, HELMORE and WANG disclose memory blood treatment and other medical treatment systems and methods. WANG in particular discloses use of dedicated buttons that controls the operation of the medical device. Additionally these buttons are assignable to a particular screen. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the use of assignable buttons as taught by WANG to display guidance information and replace/supplement for the dedicated operation indicated by the button in the medical device of BRIERTON and WILT for the purpose of providing specific guidance for the specific operation indicated by the assigned button on subsequent screens (e.g. WANG Fig. 5 and ¶ [0042]).

Re: Claim 15 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 13 on which this claim depends. They further disclose:
wherein the set of states comprises a second state inclined towards patient related information, and/or a second state inclined towards machine related information (BRIERTON Figs. 32-33, 780 and col. 56, ll. 30-48).

Re: Claim 16 (Original), BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claim 13 on which this claim depends. They further disclose:
(BRIERTON Figs. 27-45 and col. 50 line 65-col. 61 line 44 disclose step-by-step guidance on the display screen including steps to be performed next).

Claim(s) 2 and 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BRIERTON in view of WILT and WANG and further in view of FLAM (US 20120200507 A1).

Re: Claims 2 and 14 (Currently amended) BRIERTON, WILT, HELMORE and WANG disclose all the limitations of claims 1 and 13 on which these claims depend. They are silent regarding:
wherein the dedicated guidance button (WANG Fig. 5 and ¶ [0042] discloses dedicated “The control portion 410 may include one or more buttons or keys that may be pressed by a user to wirelessly select and/or otherwise cause activation... each key may be assigned be assigned to a particular screen, such that dedicated screens are associated with dedicated keys.”) 
FLAM discloses configurable buttons for a medical system:
wherein the toggling is enabled by means of a specific toggle button that is configurable by the operator during and through the dialysis process (FLAM ¶¶ [0079], [0101] and [0105]).
BRIERTON, WILT, HELMORE and FLAM disclose medical devices and operating procedures. FLAM discloses configurable buttons in a medical devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the configurable button method of FLAM to the dialysis devices taught by BRIERTON, WILT and HELMORE for the purpose of having a set of storable configurable buttons for users that can be later recalled for selection by the user (see e.g., FLAM ¶¶ [0079], [0101] and ¶ [0105]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov